AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                     for the_                            EASTERN DISTRICT OF WASHINGTON

                                                        Eastern District of Washington
                         KEVIN M. N.,
                                                                                                          Feb 12, 2019
                                                                                                              SEAN F. MCAVOY, CLERK

                                                                           )
                             Plaintiff                                     )
                                v.                                         )    Civil Action No. 1:18-CV-3076-RMP
                                                                           )
       COMMISSIONER OF SOCIAL SECURITY,                                    )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Report and Recommendation, ECF No. 24, is ADOPTED in its entirety. The Parties’ Stipulated Motion for
’
              Remand, ECF No. 23, is GRANTED. Plaintiff’s Motion for Summary Judgment, ECF No. 19, is DENIED as
              moot. Judgment is entered in favor of Plaintiff.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Rosanna Malouf Peterson                       on motion for
      Summary Judgment, parties Stipulated Motion for Remand and the Report and Recommendation.


Date: February 12, 2019                                                        CLERK OF COURT

                                                                               SEAN F. McAVOY

                                                                               s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                               Virginia Reisenauer
